On Petition for Rehearing.
PER CURIAM.
The petition for rehearing in this case presents no point not already fully considered. Our attention is again called to the allegations of fraud appearing in the petition; but in our original opinion we expressly referred to the allegations that the bank occupied a fiduciary relationship "towards petitioners, that the directors of the insolvent corporation, through the influence of the officials of the bank, wrongfully refused to declare and pay a dividend from the corporation’s earnings, that they wrongfully used funds, which should have gone towards paying dividends, for paying off notes of the corporation, and that they took this action wrongfully, being controlled by the bank in its own interest and 'in the interest of common stockholders. Considering all of the allegations, we did not think that the petition, as originally presented, did more than raise a question of priority between claimants. We did not think that, as amended, it showed that petitioners were entitled to any part of the funds in the hands of the receivers or that these funds were impressed with a trust or lien for the payment ■of the dividends which they claimed. The allegation that moneys to which petitioners were entitled in the year 1917 were diverted to the bank could not by any possibility authorize petitioners to intervene in a receivership proceeding instituted ten years later and claim funds of the insolvent corporation which had passed into the hands of the receiver for the benefit of creditors and which were not alleged to have been a part of the funds diverted. The principles governing the matter are set forth in the original opinion, and we see no reason for repeating what we said there. *
Petition denied.